      Case 5:21-cv-01727-EJD Document 38 Filed 03/29/21 Page 1 of 3


 1   Douglas E. Lumish (CA 183863)                    Clement Seth Roberts (SBN 209203)
     doug.lumish@lw.com                               croberts@orrick.com
 2   Matthew Rawlinson (CA 231890)                    Karen G. Johnson-McKewan (SBN
     matt.rawlinson@lw.com                            121570)
 3   Arman Zahoory (CA 306421)                        kjohnson-mckewan@orrick.com
     arman.zahoory@lw.com                             Nathan Shaffer (SBN 282015)
 4   LATHAM & WATKINS LLP                             nshaffer@orrick.com
     140 Scott Drive                                  ORRICK, HERRINGTON &
 5   Menlo Park, California 94025                     SUTCLIFFE LLP
     Telephone: 650-328-4600                          The Orrick Building
 6   Facsimile: 650-463-2600                          405 Howard Street
                                                      San Francisco, CA 94105-2669
 7   Jennifer Barry (CA 228066)                       Telephone: +1 415 773 5700
     jennifer.barry@lw.com                            Facsimile: +1 415 773 5759
 8   LATHAM & WATKINS LLP
     12670 High Bluff Drive                           Robert L. Uriarte (SBN 258274)
 9   San Diego, CA 92130                              ruriarte@orrick.com
     Telephone: 858-523-5400                          ORRICK, HERRINGTON &
10   Facsimile: 858-523-5450                          SUTCLIFFE LLP
                                                      1000 Marsh Road
11   Attorneys for                                    MENLO PARK, CA 94021
     Zoom Video Communications, Inc.                  Telephone: +1 650 614 7400
12                                                    Facsimile: +1 650 614 7401

13                                                   Attorneys for Defendant
                                                     RingCentral, Inc.
14

15                           UNITED STATES DISTRICT COURT
16
                          NORTHERN DISTRICT OF CALIFORNIA
17
                                       SAN JOSE DIVISION
18

19

20   ZOOM VIDEO COMMUNICATIONS,                 CASE NO. 5:21-cv-1727-EJD
     INC.,
21                                              [PROPOSED] ORDER GRANTING
                     Plaintiff,                 PLAINTIFF AND DEFENDANT’S JOINT
22                                              REQUEST TO FILE DOCUMENTS
           vs.                                  UNDER SEAL
23
     RINGCENTRAL, INC.,
24
                     Defendant.
25

26

27

28
                                                  [PROPOSED] ORDER GRANTING JOINT REQ. TO SEAL
                                                                     CASE NO. 5:21-cv-1727-EJD
       Case 5:21-cv-01727-EJD Document 38 Filed 03/29/21 Page 2 of 3


 1          Now before the Court is Plaintiff Zoom Video Communications, Inc.’s (“Zoom”) and

 2   Defendant RingCentral, Inc. (“RingCentral”) Administrative Motion to File Documents Under

 3   Seal and response to the Court’s Order to Show Cause (ECF No. 25). Having considered the

 4   submission of the parties, the Declaration of Tiffany Wan, the Declaration of Robert L. Uriarte,

 5   the pleadings on file, and any other relevant materials, the request to seal is GRANTED.

 6          IT IS HEREBY ORDERED that the parties may file the following materials in which the

 7   parties assert a confidentiality interest under seal:
                  Document                       Portions to be Sealed           Basis for Sealing
 8
                                                                              Document or Portions
 9                                                                                   Thereof
      Exhibit A to Zoom’s Complaint       Highlighted portions in           The text reflects
10    (“SAA”) (ECF No. 1)                 yellow on pages 11, 20-22,        confidential pricing
                                          31-34, 37-38, 40-46, 54-57.       information and other
11                                                                          highly sensitive private
                                                                            business information
12
      Exhibit 1 to Makagon                Highlighted portions in yellow    The text reflects
13    Declaration (“SAA”) (ECF No.        on pages 11, 21- 23, 32-35, 38-   confidential pricing
      14-6)                               42, 49-50, 61-62, 64-70, 77-      information and other
14                                        80, 82, 86-89, 97-98.             highly sensitive private
                                                                            business information
15    RingCentral’s Counterclaims         Highlighted portion in yellow     The text reflects
16    (ECF No. 11)                        at page 6.                        confidential pricing
                                                                            information and other
17                                                                          highly sensitive private
                                                                            business information
18    Ringcentral, Inc.’s Ex Parte        Highlighted portion in yellow     The text reflects
      Motion For (1) Temporary            at page 4.                        confidential pricing
19
      Restraining Order and (2) Order                                       information and other
20    To Show Cause Re Preliminary                                          highly sensitive private
      Injunction; Memorandum Of                                             business information
21    Points And Authorities In
      Support Thereof (ECF No. 14)
22
            IT IS FURTHER ORDERED that the parties may file the following materials in which
23
     RingCentral asserts a confidentiality interest under seal:
24
                 Document                     Portions to be Sealed      Basis for Sealing
25
                                                                      Document or Portions
26                                                                            Thereof
      Zoom’s Complaint (ECF No. 1) Highlighted portions in blue at The text reflects a
27                                   pages 1, 6, 7                   confidential deal term
      Ex. A to the Complaint (“SAA”) Highlighted portions in blue at The text reflects a
28    (ECF No. 1)                    pages 13, 45.                   confidential deal term
                                                            [PROPOSED] ORDER GRANTING JOINT REQ. TO SEAL
                                                        1                        CASE NO. 5:21-cv-1727-EJD
       Case 5:21-cv-01727-EJD Document 38 Filed 03/29/21 Page 3 of 3


 1              Document                    Portions to be Sealed           Basis for Sealing
                                                                         Document or Portions
 2                                                                               Thereof
 3    Ring Central’s Counterclaims      Highlighted portions in blue at The text reflects a
      (ECF No. 11)                      pages 5, 6, 7, 10, 11, 12.      confidential deal term
 4    Makagon Declaration (ECF No.      Highlighted portions in blue at The text reflects a
      14-2)                             pages 4-5.                      confidential deal term
 5    Exhibit 1 to Makagon              Highlighted portions in blue at The text reflects a
      Declaration (“SAA”) (ECF No.      pages 13, 69.                   confidential deal term
 6
      14-6)
 7    Exhibit 5 to Marlow Declaration   The highlighted date in blue on      The text reflects a
      (ECF No. 14-10)                   page 1                               confidential deal term
 8    Ringcentral, Inc.’s Ex Parte      Highlighted portions in blue at      The text reflects a
      Motion For (1) Temporary          pages 1, 2, 3, 4, 5, 6, 9, 10, 11.   confidential deal term
 9    Restraining Order and (2) Order
10    To Show Cause Re Preliminary
      Injunction; Memorandum Of
11    Points And Authorities In
      Support Thereof (ECF No. 14)
12    Temporary Restraining Order       The time period at page 3, line      The text reflects
      (ECF No. 24)                      14 and in the block quote            confidential deal terms
13
                                        beginning on line 16; the date       derived from the portions
14                                      at page 4, line 7; the date at       of the SAA RingCentral
                                        page 6, line 24; the time period     seeks to seal as reflected
15                                      at page 7 line 6, and the date at    above.
                                        line 8.       All designations
16                                      highlighted in blue.
17          IT IS SO ORDERED.
18

19                March 29
     Dated: ______________________ , 2021                 _______________________________
                                                          Hon. Edward J. Davila
20                                                        United States District Judge
21

22

23

24

25

26

27

28
                                                           [PROPOSED] ORDER GRANTING JOINT REQ. TO SEAL
                                                      2                           CASE NO. 5:21-cv-1727-EJD
